Citation Nr: 0914049	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which, in pertinent part, denied the 
above claim.


FINDING OF FACT

The Veteran's diabetes mellitus has not been related to his 
period of service, to include to any exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in March 2007 and July 2008 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided the requisite notice by way of the March 2007 and 
July 2008 letters.  Nevertheless, because service connection 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The Veteran has been provided with a VA 
examination.  There is no information of any additional 
evidence that the RO has failed to obtain.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for diabetes mellitus may be established 
based upon a legal presumption by showing that it had become 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Veteran seeks service connection for type II diabetes 
mellitus, which is a disorder that is presumptively linked to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2008).

VA has also received from the Department of Defense a listing 
of locations outside of Vietnam where Agent Orange was used 
or tested over a number of years.  Agent Orange was used 
along the Demilitarized Zone (DMZ) in Korea from April 1968 
to June 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence north 
of the "civilian control line."  There was no indication that 
herbicides were sprayed in the DMZ itself.  Herbicides were 
applied through hand spraying and by hand distribution of 
pelletized herbicides.  Although restrictions were put in 
place to limit potential for spray drift, run-off, and damage 
to food crops, records indicate that the effects of spraying 
were sometimes observed as far as 200 meters down wind.  See 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

The estimated number of exposed personnel is 12,056.  If a 
Veteran served in Korea with one of the listed units between 
April 1968 and July 1969, exposure must be verified by the 
service department.  Id.  Once exposure has been established 
by the evidence, the presumptions found at 38 C.F.R. § 
3.309(e) are applicable.

Units in the area during the period of use of herbicides 
include the following:

	(a) the four combat brigades of the 2nd Infantry 
Division, which included the following units: 1-38 Infantry, 
2-38 Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 
3-32 Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-
72 Armor, 4-7th Cavalry;

        (b) the 3rd Brigade of the 7th Infantry Division, which 
included the following units: 1-17th Infantry, 2-17th 
Infantry, 1-73 Armor, 2-10th Cavalry; and

	(c) Field Artillery, Signal, and Engineer troops were 
supplied as support personnel as required.

See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he was exposed to herbicides while 
serving in Korea during the Vietnam War Era.  Service 
personnel records indicate that the Veteran was assigned to 
the 127th Sig Battalion of the 7th Infantry Division during 
his tour of duty in Korea from September 23, 1969 to July 8, 
1970.

In his notice of disagreement received by the RO in September 
2007, the Veteran indicated that while assigned to Company A 
of the 127th Sig Battalion of the 7th Infantry Division from 
September 1969 to July 1970, his unit would be deployed, at 
least monthly, to the DMZ on alert to stay for 10, 15, or 20 
day assignments.  He asserted that during these deployments, 
he was exposed to areas that had been treated with 
herbicides.

The Veteran's service medical records do not show any 
complaints of or treatment for diabetes mellitus.  Private 
outpatient treatment records from dated from February 1994 to 
April 2007 show that the Veteran was first diagnosed with 
diabetes mellitus in 1995.  A VA examination report dated in 
June 2007 shows that the Veteran is currently diagnosed with 
diabetes mellitus.  While there is a current diagnosis of 
diabetes mellitus, there is no evidence of a diagnosis in 
service, and there is no evidence of a nexus between the 
currently diagnosed diabetes mellitus and the Veteran's 
period of active service.  As such, service connection on a 
direct basis is not warranted.

Additionally, there is no indication that diabetes mellitus 
was present to a compensable degree within one year following 
his discharge from service.  As noted above, the private 
outpatient treatment records from dated from February 1994 to 
April 2007 show that the Veteran was first diagnosed with 
diabetes mellitus in 1995, more than 25 years following 
separation from service.  Thus, service connection on a 
presumptive basis under 38 C.F.R. § 3.309(a) cannot be 
granted.

Presumptive service connection based upon exposure to 
herbicides pursuant to 38 C.F.R. § 3.309(e) is also not 
warranted.  Since there is no indication that the Veteran had 
served in Vietnam, exposure to herbicides in the Veteran's 
case cannot be presumed. 

However, the presumptions of 38 C.F.R. § 3.309(e) would apply 
if the Veteran could establish that he was exposed to 
herbicides in certain areas outside of Vietnam.  In the 
instant case, there is no suggestion that the Veteran was so 
exposed.  The Department of Defense has recognized that 
certain Veterans who had served with a limited number of 
units had been exposed during their tour of duty in Korea 
near the DMZ from April 1968 to July 1969.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.  However, the Veteran's 
service personnel records show that his service in Korea was 
from September 1969 to July 1970, which is outside of the 
period for which the presumption is available.  Therefore, 
even assuming that the Veteran had entered the DMZ during his 
tour of duty, there is no competent evidence presented to 
document that he had been exposed to herbicides during his 
service in Korea.  Indeed, as noted, the VBA adjudication 
manual sets forth that exposure to herbicides in the DMZ only 
occurred over a specific period prior to that which the 
Veteran had been assigned to Korea.

There is no other evidence of record that would demonstrate 
exposure to herbicides during the Veteran's period of service 
in Korea.  Therefore, service connection under 38 C.F.R. § 
3.309(e) is not justified.

The Board has considered the Veteran's statements in support 
of his claim that he has diabetes mellitus as a result of 
exposure to herbicides while in service.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's diabetes mellitus was incurred 
during service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes mellitus.  Although he is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for diabetes mellitus.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


